Citation Nr: 1826051	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-25 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability for the period prior to March 29, 2017, and since May 1, 2017.  

2.  Entitlement to a disability rating in excess of 50 percent for chronic headaches. 

3.  Entitlement to a disability rating in excess of 10 percent for a right knee strain prior to August 6, 2015, and rating in excess of 30 percent from October 1, 2016, status post - total knee replacement.

(The Veteran is in receipt of 100 percent ratings for the periods of August 6, 2015 to September 30, 2016, for convalescence due to total right knee replacement surgery, and March 29, 2017 to April 30, 2017 for lumbar spine fusion surgery. )


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to April 1972, and from August 1974 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2014.  A transcript of that hearing is of record.

In May 2016, the Board remanded these claims to the RO for additional development and consideration.  

Following the May 2016 remand, the RO issued a rating decision in June 2017 which granted the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disability, effective from January 31, 2011, the entire period on appeal.  

This rating decision also granted the Veteran two periods of temporary 100-percent ratings for convalescence following surgical procedures for total right knee replacement and lumbar fusion surgery, dated from August 6, 2015, to September 30, 2016, and from March 29, 2017 to April 30, 2017, respectively.  Additionally, the RO determined the Veteran was entitled to a separate, noncompensable rating for a scar associated with the total right knee replacement surgery.  The Board notes that the Veteran has not filed a notice of disagreement with the effective dates or ratings assigned for either the periods of convalescence or for the scar.  As such, these issues are not presently before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011)(holding that "[b]ifurcation of a claim generally is within the Secretary's discretion).  

In this case, the Board is adjudicating only the Veteran's claim for an increased rating for headaches.  For the reasons noted below, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected headaches have been assigned a 50-percent rating throughout the appeal period, which is the maximum rating authorized under the relevant Diagnostic Code.  


CONCLUSION OF LAW

An evaluation in excess of 50 percent for chronic headaches is not warranted.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321 (b), 4.1-4.14, 4.124(a), Diagnostic Code 8199-8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2002); 38 C.F.R. § 4.1 (2017).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is currently assigned a 50-percent rating for muscle tension headaches pursuant to 38 C.F.R. § 4.124 (a), Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.20.

Under that Diagnostic Code, a maximum 50-percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Veteran is not entitled to a disability rating in excess of 50 percent, as this is the maximum schedular disability rating available for his disability.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder given the nature and location of the disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Here, the Board finds that all headache symptoms identified by the Veteran have been specifically contemplated by the criteria for the 50-percent rating, including severe economic impairment, for the entire period on appeal.  Hence, as the Veteran has been awarded the maximum schedular rating for headaches, there is no legal basis upon which to award a higher schedular rating.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Further, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 50 percent for chronic headaches is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The Veteran is seeking higher ratings for his service-connected low back and right knee disabilities.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued two precedential decisions concerning the rating of musculoskeletal disabilities.  First, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that an adequate VA examination of the joints must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017). 

Here, the Board finds that the August 2011 and April 2017 VA examinations with respect to both the right knee and low back disability did not include all the required testing pursuant to § 4.59 and Correia.  These examinations provided ranges of motion, but did not indicate whether pain was present during both active and passive range of motion, or whether pain on weight-bearing and nonweight-bearing was observed.  The April 2012 and September 2014 opinions did not contain any objective findings.  As such, a new VA examination is needed.

The Court also recently issued a decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017) which is applicable to this case.  In Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 32.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

Here, specifically concerning the right knee, the Veteran reported experiencing flare-ups during the August 2011 and April 2017 VA examinations.  Although the reports contain some information regarding the frequency and duration of such flare-ups, as well as certain types of functional impairment resulting therefrom, no estimation was provided regarding range of motion during flares.  In light of Sharp, a new examination is necessary. 

Finally, all available VA treatment records since June 2010 should be obtained.  38 U.S.C. § 5103A (a)-(c) (2012).  The Veteran's available non-VA treatment records since January 2017 should also be obtained associated with the electronic claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records, from June 2010 to the present, and non-VA treatment records from January 2017.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After completing the foregoing development, the Veteran should be afforded VA examinations to ascertain the severity and manifestations of his service-connected low back and right knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is instructed to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected disabilities under the applicable rating criteria. 

Lumbar Spine:

a)  The examiner should then provide the range of motion in degrees of the lower back.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  The examiner should also review the August 2011 examination and report the same, if possible.  If unable to provide these retrospective range of motions, he should state why and provide a reasoned explanation for the determination.

b)  The examiner shall inquire as to periods of flare- up, and note the frequency and duration of any such flare-ups.  

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.  THE EXAMINER SHOULD ALSO REVIEW THE PRIOR AUGUST 2011 EXAMINATION AND PROVIDE A RETROSPECTIVE OPINION AS TO THE VETERAN'S FLARE-UPS BASED ON THE AFOREMENTIONED (SHARP).  IF UNABLE TO PROVIDE THIS RETROSPECTIVE TESTING, THE EXAMINER SHOULD STATE WHY AND PROVIDE A REASONED EXPLANATION FOR THE DETERMINATION.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

Also comment on any additional neurological manifestation of the lumbar spine such as radiculopathy of the right and left lower extremities, bowel and bladder impairment, and/ or erectile dysfunction.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" (38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

Right Knee:

a)  The examiner should then provide the range of motion in degrees of the right knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  The examiner should also review the August 2011 examination and report the same, if possible.  If unable to provide these retrospective range of motions, he should state why and provide a reasoned explanation for the determination.

b)  The examiner shall inquire as to periods of flare- up, and note the frequency and duration of any such flare-ups.  

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.  THE EXAMINER SHOULD ALSO REVIEW THE PRIOR AUGUST 2011 EXAMINATION AND PROVIDE A RETROSPECTIVE OPINION AS TO THE VETERAN'S FLARE-UPS BASED ON THE AFOREMENTIONED (SHARP).  IF UNABLE TO PROVIDE THIS RETROSPECTIVE TESTING, THE EXAMINER SHOULD STATE WHY AND PROVIDE A REASONED EXPLANATION FOR THE DETERMINATION.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" (38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be informed that failure to appear for these examinations, without good cause, may cause his claim to be denied.  See 38 C.F.R. § 3.655.  All efforts to schedule the examination should be documented in the file.

4.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

5.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate time period to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




	(CONTINUED ON NEXT PAGE)






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


